DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to the response to election/restriction on September 22, 2022.  
	Claims 1-16 were elected.  Claims 1-16 are pending and have been examined.
Claim Objections
	Claim 13 is objected under 37 CFR 1.75  as being a substantial duplicate of claim 7. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim(s) 1 recites the following abstract idea:
	A new content contract and by which an owner of one or more pieces of online content enforces ownership, comprising: a contract portion describing an enforcement condition for the content; a metadata portion in which information relating to the content is added; and a method portion describing an enforcement program for enforcing the ownership in accordance with the enforcement condition for the content, and the metadata portion includes location information that is specific to the content and [references content storage].
	Claim 14 recites the following abstract idea:
	Content management comprising:
	Content contract according to claim 1
	Provider of the content
	Create the content contract and record the created content contract
	Receive licensing of the content
	Store actual data of the content
	These steps describing enforcement of online content ownership are a certain method of organizing human activity – legal interaction, and therefore recite an abstract idea that is a judicial exception.
	Claim 1 recites the following additional elements:
	recorded in a blockchain, 
	via the blockchain
	in the blockchain
	a program code of 
	metadata for referencing an online external storage on a network different from the blockchain
	system comprising
a blockchain
information processing apparatus, configured to [perform an abstract idea step] and record in the blockchain
online external storage configured to store actual data
network different from the blockchain, the network connecting the information processing apparatus of the user and the external storage.  
	This judicial exception is not integrated into a practical application The additional
elements listed above are recited at a high level of generality and are elements that
amount to no more than mere instructions to apply the exception using a generic
computer step or component. The generic computing steps are recording or performing other steps via a blockchain.   The generic computing elements are program code and metadata for referencing online external storage on a network different from the blockchain.  Mere instructions to apply an exception using a generic computer
component cannot provide an inventive concept. These steps and elements both alone and in	combination are generic computing steps and components operating in their ordinary capacity, which does not integrate the abstract idea into a practical application.
	The claim(s) does/do not include additional elements that are sufficient to amount
to significantly more than the judicial exception because, per the rationale in Prong 2
(the practical application step), above, the same rationale is carried over for Step 2B.
Therefore, the additional elements, both alone and in combination, are not significantly
more than the abstract idea.
	Claims 2, 15, and 16 further define the abstract idea or describe blockchain steps which describe blockchain (distributed ledger) in its ordinary capacity (see MPEP 2106.05(f)(2)).  Therefore, claims 2-16 do not recite a practical application of the abstract idea or significantly more.
	Therefore, claims 1-16 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-10, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goeringer et al., US PGPUB 2017/0134161 A1 ("Goeringer").  
	Per claim 1, Goeringer discloses a new content contract that is recorded in a blockchain, and by which an owner of one or more pieces of online content enforces ownership via the blockchain, comprising: in par 034: " The present embodiments serve to both incentivize and monetize media sharing in significantly new ways that are not considered by conventional blockchain techniques. The present embodiments are further advantageous over conventional blockchain transactions in that the content itself can function as a currency transaction (CAC). Accordingly, the disclosed blockchain techniques are applied to enable, track, and report content transactions. Subscribers of media services, for example, can receive credits from a content provider for transactions. When such subscribers choose to view or buy content (in the case of media), the subscribers expend credits using a cipher transaction, which records on or more of the time, device ID, user ID, content ID, content license level, and other information related to the transaction and the respective electronic devices utilized to purchase or view the content."  See also par 035: "The blockchain ledger can be used in reconciliation of content agreements between content providers and service providers."  See also par 036: " FIG. 1 is a schematic illustration of an exemplary blockchain system 100 implementing a content transaction between parties. System 100 includes a blockchain 102, a blockchain processor 104, a first party 106 (party A), and a second party 108 (party B)."  The transaction teaches a new content contract.  The blockchain is taught as "disclosed blockchain techniques." The buying of content includes a license level which teaches enforces ownership.  
	Goeringer then teaches a contract portion describing an enforcement condition for the content in the blockchain in par 034: "The transaction will then be reported by both the service provider and the user's device (hardware or software system) to a blockchain processing system (distributed, centralized, or other) that will add the cipher transaction to a blockchain ledger. Users can thus share content with other subscribers using a similar process."  The allowing to share content using a similar process teaches a contract portion describing an enforcement condition.
	Goeringer then teaches a metadata portion in which information relating to the content is added in par 037: " a media ID or hash, a media uniform resource identifier (URI), timestamps, ratings of the particular party and/or the content to be transferred, terms of agreement between the parties, licenses that may encumber the transferred content,"  see also par 075: " When implemented, process 600 may execute the following steps, which are not necessarily required to be in the order listed, except where so clearly designated as being dependent on a prior step. In step S610, content owner will create media metadata to append to a master content (not shown)."
	and a method portion describing a program code of an enforcement program for enforcing the ownership via the blockchain in accordance with the enforcement condition for the content in par 037: " terms of agreement between the parties, licenses that may encumber the transferred content,"  also par 038: " In an exemplary embodiment, party A (i.e., first party 106) initiates transaction 120 as an offer or invitation to share, sell, or transfer (e.g., by gift, information, or other transfer means) encumbered financial or non-financial content with party B (i.e., second party 108). In an alternative embodiment, party B initiates transaction 120 as a request for party A to transfer the encumbered content. "  The program code is taught in par 043: " ] Additionally, utilization of blockchain 102 for transaction 120 also renders it significantly easier for party B (the buyer or transferee) to: (a) legally receive licensed content; (b) confirm the negotiated payment or payment terms to party A; (c) easily determine how long or how many times the transferred CAC content may be viewed or experienced; and (D) further transfer, sell, or gift the received CAC content to third parties subject to the negotiated terms, licenses, and other nonfinancial content transferred over transaction 120. According to the advantageous systems and methods disclosed herein, blockchain technology may be implemented such that the transferred CAC content itself is the “currency” verified by the immutable ledger of the blockchain (e.g. blockchain 102). In one embodiment, the transaction ID associated with transaction 120 may itself be considered the “coin” of the blockchain."
	and the metadata portion includes location information that is specific to the content and is for referencing an online external storage on a network different from the blockchain in par 036: "In an exemplary embodiment, system 100 further includes a data science subsystem 110. Data science subsystem 110 is, for example, an external memory device or a decentralized data storage center, as blockchains typically do not store large amounts of data. In the exemplary embodiment, first party 106 is an electronic device that further includes a first memory 112 and a first processor 114, and second party 108 is also an electronic device that includes a second memory 116 and a second processor 118."   See also par 0101: "In the exemplary embodiment, metadata and location information 1224 may be shared between content creator 1202 and storefront 1210."
	Per claim 2, Goeringer teaches the limitations of claim 1, above. Goeringer further teaches enforcement of the ownership is licensing for use of the content by a user, a usage condition is described as the enforcement condition in the contract portion, and the enforcement program enforces the licensing in accordance with the usage condition in par 037: " terms of agreement between the parties, licenses that may encumber the transferred content,"  also par 038: " In an exemplary embodiment, party A (i.e., first party 106) initiates transaction 120 as an offer or invitation to share, sell, or transfer (e.g., by gift, information, or other transfer means) encumbered financial or non-financial content with party B (i.e., second party 108). In an alternative embodiment, party B initiates transaction 120 as a request for party A to transfer the encumbered content. "  The program code is taught in par 043: " ] Additionally, utilization of blockchain 102 for transaction 120 also renders it significantly easier for party B (the buyer or transferee) to: (a) legally receive licensed content; (b) confirm the negotiated payment or payment terms to party A; (c) easily determine how long or how many times the transferred CAC content may be viewed or experienced; and (D) further transfer, sell, or gift the received CAC content to third parties subject to the negotiated terms, licenses, and other nonfinancial content transferred over transaction 120. According to the advantageous systems and methods disclosed herein, blockchain technology may be implemented such that the transferred CAC content itself is the “currency” verified by the immutable ledger of the blockchain (e.g. blockchain 102). In one embodiment, the transaction ID associated with transaction 120 may itself be considered the “coin” of the blockchain."
	Per claim 3, Goeringer teaches the limitations of claim 1, above. Goeringer further teaches if a plurality of pieces of the content are combined, edited and processed, the location information of the respective pieces of content is arranged according to a predetermined logic or according to a predetermined rule and recorded in the metadata portion .  Applicant has recited an optional limitation and Examiner has elected the broadest reasonable interpretation where a plurality of pieces of content are not combined, edited, and processed.  " Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation."  MPEP 2143.03.  Therefore, Goeringer teaches the non optional limitations of claim 3.
	Per claim 4, Goeringer teaches the limitations of claim 3, above. Goeringer further teaches wherein the plurality of pieces of content that are combined, edited and processed have already been recorded in a blockchain as the content contract.  Like claim 3, above, this further limits a non-elected optional limitation, which does not further limit the claim scope.  Therefore, Goeringer teaches the non optional limitations of claim 4.
Per claim 7, Goeringer teaches the limitations of claim 2, above.  Goeringer further teaches usage history that relates to the content contract in a blockchain according to claim 2, the usage history being recorded in the blockchain, and being recorded accompanying use of the content in in par 043: "Additionally, utilization of blockchain 102 for transaction 120 also renders it significantly easier for party B (the buyer or transferee) to: (a) legally receive licensed content; (b) confirm the negotiated payment or payment terms to party A; (c) easily determine how long or how many times the transferred CAC content may be viewed or experienced; and (D) further transfer, sell, or gift the received CAC content to third parties subject to the negotiated terms, licenses, and other nonfinancial content transferred over transaction 120. According to the advantageous systems and methods disclosed herein, blockchain technology may be implemented such that the transferred CAC content itself is the “currency” verified by the immutable ledger of the blockchain (e.g. blockchain 102). In one embodiment, the transaction ID associated with transaction 120 may itself be considered the “coin” of the blockchain.
	Per claims 8 and 13, Goeringer teaches the limitations of claims 7 and 2, above.  Goeringer further teaches the licensing performed by accepting the usage condition is performed using virtual currency in the blockchain In par 0100: "and utilization of bitcoin (or an alternative crypto currency) further decentralizes the financial model of the conventional ecosystem."
	Per claim 9, Goeringer teaches the limitations of claim 2, above.  Goeringer further teaches if a plurality of pieces of the content are combined, edited and processed, the location information of the respective pieces of content is arranged according to a predetermined logic or according to a predetermined rule and recorded in the metadata portion.  Applicant has recited an optional limitation and Examiner has elected the broadest reasonable interpretation where a plurality of pieces of content are not combined, edited, and processed.  " Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation."  MPEP 2143.03.  Therefore, Goeringer teaches the non optional limitations of claim 9.
	Per claim 10, Goeringer teaches the limitations of claim 9, above.  Goeringer further teaches the plurality of pieces of content that are combined, edited and processed have already been recorded in a blockchain as the content contract.  Like claim 9, above, this further limits a non elected optional limitation, which does not further limit the claim scope.  Therefore, Goeringer teaches the non optional limitations of claim 10.
	Per claim 14, Goeringer teaches content management system comprising: a blockchain in which the content contract according to claim 1 is described as an object in par 037: "In the exemplary embodiment, first memory 112 and second memory 116 each are configured to store certificates and other information, including, without limitation, at least one of an envelope ID or transaction ID, a certificate of the respective party A or B, a user ID, a device ID, a media ID or hash, a media uniform resource identifier (URI), timestamps, ratings of the particular party and/or the content to be transferred, terms of agreement between the parties, licenses that may encumber the transferred content, and exchange rate information related to a monetary exchange between parties for the transfer of content."
	an information processing apparatus of a provider of the content, the information processing apparatus being configured to create the content contract and record the created content contract in the blockchain in par 048: " In further operation, system 200 may function much like system 100, in that the transaction ID (the “coin”) and an envelope may be created by the initiation of transaction 220 between parties A and B. Alternatively, a media ID 238 (the “coin”) and the envelope may be created by content owner 222 upon providing master content 224. According to this alternative embodiment, service provider 226 is further configured to provide a registration link 240 to register media ID 238 is a blockchain processor 204. In an exemplary embodiment, first party 206 further includes a first submission link 242 configured to allow first party 206 to submit transaction 220 to blockchain processor 204, and second party 208 further includes a second submission link 244 configured to allow second party 208 to also submit transaction 222 blockchain processor 204."  See also Fig 3 node 1 node 2 for devices.  
	an information processing apparatus of a user, the information processing apparatus being configured to receive licensing of the content via the blockchain in par 050: "Furthermore, utilization of blockchain 202 for CAC transaction 220 also renders it significantly easier for service provider 226 to: (a) legally receive licensed content from content owner 222."  As well see Fig 3 node 1, node 2.  
	an online external storage configured to store actual data of the content  in par 036: "In an exemplary embodiment, system 100 further includes a data science subsystem 110. Data science subsystem 110 is, for example, an external memory device or a decentralized data storage center, as blockchains typically do not store large amounts of data."  See also par 011 for the computing devices for above teachings.  
 	a network different from the blockchain, the network connecting the information processing apparatus of the user and the external storage in par 038: "In further operation, blockchain processor 104 is configured to electronically communicate, for example, over a cable, wired, or wireless electronic network, with respective first and second processors 114, 118."
	Therefore, claims 1-4, 7-10, 13, and 14 are rejected under 35 USC 102.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goeringer et al., US PGPUB 2017/0134161 A1 ("Goeringer") in view of Gorman et al., US PGPUB 2014/0283140 A1 ("Gorman").
Per claims 5 and 11, which are similar in scope, Goeringer teaches the limitations of claims 1 and 2, above.  Goeringer does not teach the content is divided to a predetermined very small level, random individual pieces of identification information are added thereto, and the pieces of location information associated with the individual pieces of identification information are arranged according to a division order and recorded in the metadata portion.
Gorman teaches a digital media content management apparatus.  See abstract.
Gorman teaches the content is divided to a predetermined very small level in par 032: " The reorganized content file is deconstructed 332 as payload information portion or multiple payload information portions and control information portions. "
Gorman then teaches random individual pieces of identification information are added thereto in par 032: " Packing data 336 is added to either the payload information portion or the control information portion. The packing data may comprise a random number generated within the system."   
Gorman then teaches and the pieces of location information associated with the individual pieces of identification information are arranged according to a division order and recorded in the metadata portion in par 032: "In an embodiment of this the payload portion may be stored as multiple smaller files that are in turn stored at multiple, dissociated locations but are all referenced by the control information portion, so that that they can be reconstituted when required for the period that they are required before being returned to their former constituent separate parts."  That this information is in the metadata is taught in par 033 where control information is in the metadata: "Additional information may be included with the control information such as metadata, track information, unique identifier time stamp (UITS), unique identifier, digital watermarks, and the like, as described."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the content contract in a blockchain teaching of Goeringer with the content into small pieces teaching of Gorman because Gorman teaches methods which enable a "unique yet secure means of transmitting, storing and making available for use, digital media content."  See par 002.  Because one would want a unique method (less likely to be a security risk) and secure means of performing many operations with digital media content, one would be motivated to modify Goeringer to further increase security in these specific operations.  
Claim(s) 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goeringer et al., US PGPUB 2017/0134161 A1 ("Goeringer") in view of Gorman et al., US PGPUB 2014/0283140 A1 ("Gorman"), further in view of Cheriton et al., US Pat. No. 7,062,658 B1 ("Cheriton").
Per claims 6 and 12, Goeringer and Gorman teach the limitations of claims 5 and 11, above. 
Goeringer does not teach the content is encrypted using a secret key that can be decrypted using a publicly-known public key, and thereafter the content is divided to the predetermined very small level.
Cheriton teaches a method for protecting digital content.  See abstract.
Cheriton teaches the content is encrypted using a secret key that can be decrypted using a publicly-known public key, and thereafter the content is divided to the predetermined very small level in col 2 ln 34-62: 
"The encrypted session initiation message is decrypted at the secure digital appliance to obtain the session key. The encrypted digital content is then decrypted at the secure digital appliance using the session key so as to obtain the digital content. The use of a shared secret key (e.g., the session key) allows simple, fast decryption of content. The secure digital appliance then provides for protected output of the digital content. In the present embodiment, protected output includes exhibition of the digital content using a display device that is integrally disposed within the housing of the secure digital appliance. Because the secure digital appliance does not allow for any output of the digital content other than protected output, the end user cannot obtain a high quality digital copy of the digital content. Therefore, there is little chance that the security of the digital content has been compromised.
In another embodiment of the present invention, in addition to the session initiation message, working key messages are generated that contain working keys. The working key messages are encrypted and decrypted using the session key. Digital content is divided into small segments of digital content that are encrypted and decrypted using the working keys. Because only small segments of digital content are encrypted using a given working key, there is little sample cyphertext available to an attacker, reducing the attacker's ability to crack the encryption. This provides powerful protection because, even if a segment of digital content is intercepted and decrypted, it only allows for access to a small segment of the digital content that is being transmitted."  Public key is taught in col 5 ln 1-4: "Secure digital appliance 20 also includes provision for private key storage, shown as private key storage 5. Private key storage 5 is operable to securely store a private key of a private key and public key pair."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the content contract in a blockchain teaching of Goeringer and Gorman with the protecting digital content teaching of Cheriton because Cheriton teaches that "This provides powerful protection because, even if a segment of digital content is intercepted and decrypted, it only allows for access to a small segment of the digital content that is being transmitted."  Col 2 ln 34-62.  This teaching of increased security would motivate one ordinarily skilled to modify Goeringer to further increase security even if a small bit of media were decrypted, the rest would be protected.  For these reasons, one would be motivated to modify Goeringer with Cheriton.  
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goeringer et al., US PGPUB 2017/0134161 A1 ("Goeringer") in view of Darnell et al., US PGPUB 2018/0342171 A1 ("Darnell").  
Per claim 15, Goeringer teaches the limitations of claim 14, above.  Goeringer does not teach the content is study material.
Darnell teaches managing lifelong learner events on blockchain.  See abstract.  
Darnell teaches the content is study material in par 052: "A learner lifelong record according to an embodiment is managed and stored on the ledger, which is stored in the blockchain learner lifelong store 13. The preprocessor module 11 collects, using the event framework 111, and prepares, customizes and/or generates transactions using the transaction detector 12 and data associated with a learner, such as data related to behavioral and learning events, user profile information such as knowledge model, skill model, user preference/style, etc, affective/cognitive state of the learner, interaction events associated with activities such as content item interaction, assessment/quiz item interaction, content searching, posting a comment, feedback or question, submitting or completing an assessment item, etc. The collection and instrumentation of learner events is performed by the event framework 111. These transactions and data are then transmitted to the blockchain to be stored and securely managed on the ledger"
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the blockchain content teaching of Goeringer with the content being study material teaching of Darnell because Darnell teaches that "the chain can be considered a chronicle of record path through time." In par 031.  One would be motivated to modify Goeringer with Darnell to provide a record path through time so that the a record could be maintained.  This would expand the use of Goeringer's teaching into a specific application area.  For these reasons, one would be motivated to modify Goeringer with Darnell.
Per claim 16, Goeringer teaches the limitations of claim 14, above.  Goeringer does not teach the content is a program for a study assistance function.
Darnell teaches the content is a program for a study assistance function in par 052: "A learner lifelong record according to an embodiment is managed and stored on the ledger, which is stored in the blockchain learner lifelong store 13. The preprocessor module 11 collects, using the event framework 111, and prepares, customizes and/or generates transactions using the transaction detector 12 and data associated with a learner, such as data related to behavioral and learning events, user profile information such as knowledge model, skill model, user preference/style, etc, affective/cognitive state of the learner, interaction events associated with activities such as content item interaction, assessment/quiz item interaction, content searching, posting a comment, feedback or question, submitting or completing an assessment item, etc. The collection and instrumentation of learner events is performed by the event framework 111. These transactions and data are then transmitted to the blockchain to be stored and securely managed on the ledger"  Feedback or question teaches study assistance under a broadest reasonable interpretation. 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the blockchain content teaching of Goeringer with the content being study material teaching of Darnell because Darnell teaches that "the chain can be considered a chronicle of record path through time." In par 031.  One would be motivated to modify Goeringer with Darnell to provide a record path through time so that the a record could be maintained.  This would expand the use of Goeringer's teaching into a specific application area.  For these reasons, one would be motivated to modify Goeringer with Darnell.
Therefore, claims 5, 6, 11, 12, 15, and 16 are rejected under 35 USC 103. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD W. CRANDALL/           Examiner, Art Unit 3689